TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 19, 2022



                                      NO. 03-21-00229-CV


                              CIM Management Group, Appellant

                                                  v.

                                Kenneth A. Burnett, II, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
          AFFIRMED IN PART, REVERSED AND RENDERED IN PART
                   OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on December 21, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court reverses the award of attorney’s fees and renders judgment that

Kenneth A. Burnett take nothing by his claim for attorney’s fees.            The Court affirms the

judgment in all other respects. The appellee shall pay all costs relating to this appeal, both in this

Court and in the court below.